B29DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cladding and layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102016205194 A1 to Technische Universitat Dresden(hereafter Dresden).
	Re Claim 1, Dresden discloses a method for producing a cladding part for vehicles having a cladding part body forming a panel in the mounted state, comprising: a sandwich plate (1) extending two-dimensionally in a plane having at least one transparent thermoplastic upper layer (13, paragraph [0006]), a prefinished, postprocessing-free intermediate layer (11), and a thermoplastic base layer (12); three-dimensional forming the at least three-layered sandwich plate under the influence of heat into a sandwich element (paragraph [0004]); and forming the cladding part body.  Re Claim 2, Dresden discloses further comprising applying at least the base layer to the intermediate layer in a strip lamination process (see abstract).  Re Claim 3, Dresden discloses applying the upper layer to the intermediate layer in a strip lamination process or in the continuous lacquering method (paragraph [0039]). Re Claim 4, Dresden discloses further comprising dehumidifying the intermediate layer in the strip lamination process (paragraph [0060]).   Re Claim 5, Dresden discloses further comprising, before forming, producing the sandwich plate in a strip run method, cutting it to size from a sandwich strip into a predetermined final shape of the cladding part body (paragraph [0030]). Re Claim 6, Dresden discloses forming the prefinished, postprocessing-free intermediate layer by a prefinished veneer (11), pre-colored paper, a prefinished film, a fabric, in particular a real carbon fabric layer, or a decorative carrier.  Re Claim 7, Dresden discloses forming the prefinished, postprocessing-free intermediate layer (11) by a layer of the sandwich plate that corresponds to the neutral fiber.  Re Claim 8, Dresden discloses forming the thermoplastic upper layer by a thermoplastic polyurethane film (see paragraph [0004]) and/or at least one layer made of polyurethane lacquer. Re Claim 9, Dresden discloses forming the thermoplastic base layer by a thermoplastic polyurethane layer and/or a lamination comprising a thermoplastic with braided fabric (paragraph [0019]). Re Claim 10, Dresden discloses herein the upper layer has a layer thickness of 0.2-0.4 mm, the intermediate layer has a layer thickness of 0.2-0.3 mm, and the base layer has a layer thickness of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612